DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending in the instant application. 

Priority
The instant application, filed September 16, 2019 is a division of 16/142,574, filed September 26, 2018, now U.S. Patent 10,413,547.  16/142,574 is a continuation of 15/457,667, filed March 13, 2017, now abandoned. 15/457,667 is a continuation of PCT/US2015/049756, filed September 11, 2015. PCT/US2015/049756 claims Priority from Provisional Application 62/050,035, filed September 12, 2014.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on September 16, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statements are being considered by the Examiner.

Reasons for Allowance
	The present invention is drawn to a method for treating a human having Rb-negative breast cancer comprising: a) administering to the human an effective amount of Cyclin Dependent Kinase (CDK) 4/6 inhibitor Compound T or a pharmaceutically acceptable salt therein; and b) administering to the human an effective amount of topotecan, wherein the 
The closest prior art is US20130237533 (the `533 publication), which teaches CDK inhibitor of Compound 27 (i.e. Compound T of present application) 
    PNG
    media_image1.png
    223
    401
    media_image1.png
    Greyscale
 for treating cancer.  However, the `533 


Conclusions
	Claims 1-6 are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629